Citation Nr: 0117567	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-34 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the cervical spine.

3.  Entitlement to an increased evaluation for chondromalacia 
patella of the left knee, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an effective date, earlier than May 30, 
1995, for the assignment of an increased (compensable) 
evaluation of 10 percent for chondromalacia patella of the 
left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to June 
1990.

The current appeal arose from an October 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The RO denied entitlement to 
service connection for neck and low back disorders, and 
continued a noncompensable evaluation for left knee 
chondromalacia patella.

In December 1993 the veteran and her husband provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.

In August 1995 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for chondromalacia 
patella of the left knee effective from May 30, 1995.

In August 1996 the Board of Veterans' Appeals (Board), in 
pertinent part, remanded the issues of entitlement to service 
connection for neck and low back disorders to the RO for 
further development and adjudicative actions.



In May 1997 the RO, in pertinent part, granted entitlement to 
service connection for degenerative changes of the cervical 
spine with assignment of a 10 percent evaluation effective 
from September 27, 1993, and affirmed the denials of 
entitlement to service connection for neck and low back 
disorders.

The veteran relocated and jurisdiction of his claims for VA 
compensation benefits has been assumed by the RO in 
Montgomery, Alabama.

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in April 2001, a transcript of 
which has been associated with the claims file.

The claims of entitlement to service connection for a low 
back disorder and increased compensation benefits for 
chondromalacia patella of the left knee are addressed in the 
remand portion of the decision.


FINDING OF FACT

Degenerative changes of the cervical spine are productive of 
not more than severe limitation of motion.


CONCLUSION OF LAW

The criteria for a 30 evaluation for degenerative changes of 
the cervical spine have been met.  38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000) (VCAA), Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2));  38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in September 1987 the 
veteran presented with complaints of lower back pain in the 
infrascapular area after having fallen off a wall during 
training.  On examination pain was indicated.  The physician 
noted a contusion of the upper back.  In September 1989 she 
sought treatment after having fallen down steps.  She 
complained of mild pain in the lower middle portion of her 
back.  The examining physician diagnosed a soft tissue 
injury.  

Following discharge from service the veteran regularly sought 
treatment for a cervical spine condition.  During 
hospitalization in February 1991, x-rays of the cervical 
spine showed abnormalities.

In March 1991 the veteran was pertinently seen by MES, DC for 
neck pain and stiffness, and numbness in the fingers of both 
hands.  Physical, orthopedic, and neurological tests showed a 
cervical sprain-strain injury.  

A December 1993 letter from LLW, MD shows that she first saw 
the veteran in June 1992 in pertinent part for pain in the 
neck.  Dr. LLW indicated that her condition was definitely 
the result of an injury to soft tissue and consistent with 
the in-service fall.

In December 1993 the veteran and her husband provided oral 
testimony before a Hearing Officer at the RO, a transcript of 
which has been associated with the claims file.  She 
testified that her ongoing cervical spine symptoms began in 
active service.

A November 1996 VA orthopedic examination report shows range 
of motion of the cervical spine as follows; forward flexion 
to 30 degrees; backward extension to 45 degrees; right 
lateral flexion to 40 degrees; left lateral flexion to 40 
degrees; rotation to the right and left 60 degrees, each.  

No postural abnormalities or fixed deformities were present.  
An X-ray study of the cervical spine revealed hypertrophic 
osteophyte formation with neural foramina involvement.

A November 1996 VA neurologic examination report shows 
chronic intermittent neck pain secondary to migraine 
headaches at times and at other times reflective of cervical 
strain.

A July 1998 VA orthopedic examination report shows that the 
claims file was reviewed by the examiner prior to the 
examination.  It was noted that she complained of posterior 
neck pain since 1987 when she had fallen off a 14 foot wall 
while performing basic training maneuvers.   She was 
evaluated by the medical staff and treated with Ben-Gay and 
Codeine tablets.  She did not have any physical therapy or 
any kind of injections or surgical procedures.  Since 1987 
she had seen her family physician and had had several 
chiropractic treatments with moderate success.  At present 
she complained of continued pain, episodic in nature, in the 
posterior neck region.  She had weakness and stiffness.

Current treatment at this time involved Norflex and Darvocet-
N 100 as needed for spasms and pain.  It was noted that she 
continued to have chiropractic treatments when she had flare-
ups.  The flare-ups occurred once to twice a week and lasted 
1-2 hours at a time.  She described the flare-ups as of 
moderate intensity and occurring at anytime.  She stated her 
neck pain was precipitated by lifting, driving, and quick 
movements along the cervical spine area.  She stated her 
current medications and relaxation helped her neck symptoms.  
She did not use any kind of cervical support.  She had not 
had any surgery or injections. 

The veteran noted that she was a data entry operator and that 
it aggravated her neck disability.  She usually had to trade 
jobs and do something different to provide a cervical rest.  
As far as her activities of daily living were concerned, she 
sometimes found herself having to go to bed and rest for 
several hours before completing her tasks due to exacerbation 
of her neck pain.

The examiner noted that the veteran was given a medium 
residual functional capacity under a medium RFC.  It was 
indicated that she should be able to occasionally lift 50 
pounds and frequently lift 25 pounds.  She should be able to 
sit, stand or walk 6 hours of an 8 hour work day.  She should 
avoid work on heights and elevations.

On objective examination the veteran was described as a well-
developed individual who was in no acute distress.  The 
cervical spine showed no effusions or erythema. On range of 
motion of the cervical spine she was able to flex to 2 finger 
breaths, head to chest.  Extension was 30 degrees.  Right and 
left lateral bending was 45 degrees, bilaterally.  She was 
able to rotate her neck to the right approximately 40 degrees 
and to the left approximately 45 degrees.  She had normal 
sensation down bilateral upper extremities.  She had plus 2 
radial pulses.  She had good motor strength in bilateral 
upper extremities.  She did have pain in the cervical spine 
with range of motion beginning at approximately 30 degrees, 
bilaterally.  

The pain did not end until she was at her range of motion, 
which was 40 and 45 degrees.  She did not have any objective 
evidence of spasms.  She had plus 2 tenderness upon palpation 
of the trapezius muscles.  She did not have any positional 
abnormalities.  She did not have any neurological 
abnormalities as she was neurovascularly intact.  Diagnosis 
was chronic cervical strain.  X-rays were normal.

A December 2000 VA orthopedic examination report shows that 
the veteran's file was available and was reviewed prior to 
and in conjunction with the examination.  She gave a history 
of having problems in service.  She had an evaluation in 
November 1996 at which time she was diagnosed as having 
posttraumatic degenerative disc disease of the cervical 
spine.  X-rays revealed loss of lordosis with mild osteophyte 
formation at C6-7.  She also had neurological evaluation in 
1996.  There was a history of chronic intermittent neck pain, 
which seemed to be secondary to migraine headaches at that 
time, and at other times reflected cervical strain, although 
the neurologist indicated that the diagnosis was difficult to 
identify more precisely.

It was noted that to complicate matters somewhat, the veteran 
had an examination in 1998 in which the x-rays were said to 
be negative.  She continued to have chronic neck pain.  She 
described limitation of motion of the neck particularly with 
turning movements to the right.  She also gave a history of 
having muscle spasms in the neck in trapezius area.  The pain 
was constant, but varied in severity.  She was also bothered 
by activities such as lifting or carrying.  She had some mild 
pain radiating out of the neck into the right shoulder 
region.  She described occasional numbness and tingling in 
the right hand.  She previously worked as a data entry clerk 
and this caused problems with having to sit at the computer 
keyboard for long periods of time.  She was currently a full 
time college student.  She took medication as needed.

On objective examination the cervical spine revealed right 
lateral rotation to 30 degrees, left lateral rotation was to 
50 degrees.  She had 35 degrees of flexion and extension was 
to 25 degrees.  She had pain on motion, particularly with 
right lateral rotation and cervical extension.  There was 
tenderness to palpation of the right precervical region as 
well as in the right trapezius area, but no ascertainable 
muscle spasm was present at the time of the examination.  On 
neurological evaluation of extremities she had 5/5 strength 
on muscle testing.  Reflexes and sensations were intact at 
this time.  X-rays of the cervical spine revealed minimal 
hypertrophic degenerative changes.  Impression was 
degenerative changes of the cervical spine.

The examiner noted that with respect to the DeLuca 
provisions, the veteran had pain on range of motion testing 
as noted.  The examiner noted that it was certain that the 
pain would further limit functional ability during flare-ups 
or with increased use as described.  However, it was not 
feasible to attempt to express any of these in terms of 
additional limitation of motion as such matters could not be 
determined with any degree of medical certainty.

In April 2001 the veteran provided oral testimony before the 
undersigned at the RO, a transcript of which has been 
associated with the claims file.  She noted having a lot of 
cervical spine pain that lately did not go away.  T-3.  She 
described the pain as constant.  It involved the base of the 
skull up to the temples and down into the shoulders and arm.  
T-3.  

Both physical activity and inactivity such as prolonged 
sitting caused cervical spine stiffness.  She was currently 
under treatment on an as needed basis for her cervical spine 
disability through her private physician, Dr. DBF, and at the 
VA Clinic in Pensacola.  T-4.  Driving interfered with her 
cervical spine.  T-7.  She currently attended college full 
time.  T-10.  She started college in the Spring of 2000.  T-
10.  Her neck ached from the routine of sitting in long 
classes without any good back support.  T-10.  She had 
adjusted her class schedule due to neck symptoms.  T-11.  
Treatment mainly consisted of medications.  T-13.  She left 
her regular employment to go to school on account of several 
disabilities including her neck.  T-14.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. b38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history. 
38 C.F.R. § 4.2, 4.41 (2000).

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 (1999)

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 
38 C.F.R. Part 4, Diagnostic Code 5003 (2000).

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion. A 30 
percent evaluation requires severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2000).

A 30 percent evaluation may be assigned for favorable 
ankylosis of the cervical spine.  A 40 percent evaluation may 
be assigned for unfavorable ankylosis of the cervical spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5287.

In the alternative the Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for intervertebral disc syndrome, 
provides a 40 percent evaluation for a severe impairment with 
recurring attacks and intermittent relief.  A maximum 60 
percent schedular evaluation is warranted for pronounced 
impairment manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurologic findings 
appropriate site of diseased disc, with little intermittent 
relief. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicate don 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain. 38 C.F.R. § 
4.40 (2000).  
A part that becomes painful on use must be regarded as 
seriously disabled. Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement.  38 C.F.R. § 4.45(f) 
(2000).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59. (2000).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  As will become apparent below, the Board finds no 
basis for assignment of staged ratings in the veteran's case.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt to the claimant.  VCAA of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107 ); 38 
C.F.R. §§ 3.102, 4.3 (2000).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCCA of 
2000 (VCAA). Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of the date.  VCAA 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).

In this case, the Board finds that the veteran is not 
prohibited by its consideration of her claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran and his representative have been afforded the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and have done so.

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  They include 
the service medical records and post retirement service 
medical records including recent reports of VA orthopedic and 
neurologic examinations in 1996, 1998 and 2000, and a hearing 
transcript from a Travel Board hearing in April 2001.  The 
voluminous record appears to be complete.

The evidence pertaining to the issue of entitlement to an 
initial evaluation in excess of 10 percent for degenerative 
changes of the cervical spine is complete for rating purposes 
at this time.  Neither the veteran nor her representative 
have identified any pertinent outstanding records which the 
RO has not attempted to obtain.  

As the RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal; namely, an initial evaluation 
in excess of 10 percent for degenerative changes of the 
cervical spine.  Therefore, any deficiencies in the duty to 
assist will not prejudice the veteran in this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Initial Increased Evaluation

The RO has rated the appellant's degenerative changes of the 
cervical spine as 10 percent disabling under diagnostic codes 
5010-5290.  The 10 percent evaluation contemplates slight 
limitation of motion of the lumbar spine.  The 10 percent 
evaluation could also reflect the traumatic degenerative 
changes as shown by x-ray productive of pain with limitation 
of motion.  

The veteran maintains that the severity of her service-
connected cervical spine disability warrants the assignment 
of a 30 percent disability evaluation.  A comprehensive 
review of the record shows that the competent medical 
evidence demonstrates that her degenerative changes of the 
cervical spine are manifested by a long history of persistent 
ongoing pain with exacerbations, limitation of motion and 
other symptoms in the aggregate compatible with severe 
disablement as contemplated in the maximum schedular 
evaluation of 30 percent under diagnostic code 5290.  A 
higher rating for degenerative changes productive of 
limitation of motion under diagnostic code 5010 is not 
available as 20 percent is the maximum schedular evaluation 
under this diagnostic code.

The record as a whole fails to reflect findings consistent 
with unfavorable ankylosis of the cervical spine warranting 
the next higher schedular 40 percent rating under Diagnostic 
Code 5287.  Intervertebral disc syndrome has not been shown 
by the evidence of record to be part and parcel of the 
veteran's service-connected cervical spine disability, 
thereby precluding assignment of the next higher evaluation 
of 40 percent for severe impairment under diagnostic code 
5293.  

The Board has considered assignment of a higher evaluation 
based on functional loss due to pain or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  

However, the Court has held that functional loss due to pain 
is not required when the current rating is the maximum 
disability rating available for limitation of motion.

As the Board noted earlier, this case involves an initial 
grant of service connection and assignment of a initial 
evaluation.  See Fenderson, supra.  The Board finds no basis 
for assignment of "staged" ratings in the veteran's case as 
the 30 percent evaluation is supported by the evidentiary 
record effective from the date of the grant of service 
connection; namely, September 23. 1997.

Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided and obviously 
considered the criteria for assignment of an extraschedular 
rating, but did not grant an increased evaluation for the 
cervical spine disability on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board finds that a higher rating for degenerative changes 
of the cervical spine on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(1) (2000) is not appropriate.

It is clear that the disability at issue has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
has not markedly interfered with employment, and has not 
required frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding a grant of entitlement to an increased evaluation 
for the cervical spine disability on an extraschedular basis.


ORDER

Entitlement to an initial evaluation of 30 percent for 
degenerative changes of the cervical spine is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record the Board is of 
the opinion that additional development is needed in order to 
resolve the remaining issues on appeal.


The Board notes that at the recent Travel Board hearing in 
April 2001 the veteran appears to have suggested the 
existence of outstanding pertinent VA and private treatment 
records relating to his low back and left knee that may prove 
helpful to his claims.  The RO should arrange to obtain such 
records prior to further appellate consideration.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Also, based on the service medical records, which show two 
incidents involving injuries to the veteran's back, upper and 
lower, and post-service treatment and lumbar spine 
abnormalities, the Board finds that a VA orthopedic 
examination is necessary to ascertain whether an etiologic 
link exits between any present low back disability and the 
back symptomatology reported in service.  

Significantly, the Board notes that the rating criteria for 
the left knee disability also contemplate limitation of 
motion of the knee.  The Court has held that diagnostic codes 
predicate don limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).  Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board notes the veteran has not had an adequate 
orthopedic examination in order to determine the extent and 
degree of severity of limitation of motion of the left knee 
or fully address functional loss due to pain on use or flare-
ups pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59.  A 
contemporaneous comprehensive examination in this regard 
would materially assist in the adjudication of the claimant's 
appeal since many years have passed since he underwent an 
orthopedic examination for his left knee.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should contact the National 
Personnel Records Center and/or other 
appropriate service department and 
request any additional outstanding 
service medical records including a final 
separation physical examination report.  

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (2000).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to treatment of low 
back and left knee disabilities with 
special emphasis on obtaining treatment 
records from the VA and non-VA sources 
noted by the veteran at the Travel Board 
hearing in April 2001.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding pertinent VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist including 
on a fee basis if necessary in order to 
determine the nature, extent of severity 
and etiology of any low back disorders 
which may be present, and the current 
extent and degree of severity of 
chondromalacia patella of the left knee.  
The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The orthopedic examiner should express an 
opinion as to whether it is as least as 
likely as not that any identified low 
back disorder(s) is/are related to the 
back symptoms in service, or if pre-
existing service, was/were aggravated 
thereby.  

The examiner must be requested to express 
an opinion as to the degree and extent of 
severity and symptomatic manifestations 
associated with chondromalacia patella of 
the left knee.  The examiner should be 
requested to report range of motion and 
degrees of arc in all planes with an 
explanation as to what is normal range of 
motion of the knee.  All findings and 
diagnoses should be reported in detail.  
The examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss of the left knee.  The 
examiner should carefully elicit all of 
the veteran's subjective complaints and 
then offer an opinion as to whether there 
is adequate pathology present to support 
the level of each of the veteran's 
subjective complaints regarding the left 
knee.  It is requested that the examiner 
also provide explicit responses to the 
following questions:

Does the chondromalacia patella of the 
left knee cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the left knee 
and, if so, to what extent, and the 
presence and degree of, or absence of, 
any objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left knee 
disability.  

The examiner should also comment on 
whether there are objective indications 
of the extent of the veteran's pain, such 
as medication he is taking or the type of 
any treatment he is receiving.  The 
examiner should address the criteria in 
38 C.F.R. §§ 4.40, 4.45, 4.59 in his 
description and evaluation of the 
severity of chondromalacia patella of the 
left knee.  

Any opinions expressed by the orthopedic 
examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 116-475 is 
completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement 
service connection for a low back 
disability.  The RO should also 
readjudicate the claims of entitlement to 
an increased evaluation for 
chondromalacia patella of the left knee, 
currently evaluated as 10 percent 
disabling, and an effective date prior to 
May 30, 1995 for the assignment of a 
compensable evaluation of 10 percent.  
The RO should document its consideration 
of the applicability of the criteria 
under 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59 (2000).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby advised that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



